Exhibit 10.2 CONSULTING AGREEMENT THIS CONSULTING AGREEMENT (the “Agreement”) is entered into as of December 1, 2009, by and between APP PHARMACEUTICALS, INC., (the “Company”) and THOMAS H. SILBERG (the “Executive” or the “Consultant”) and sets forth the terms and conditions governing the consulting relationship between the Parties. WHEREAS, the Company and the Executive have entered into a Separation Agreement (the “Separation Agreement”) pursuant to Executive’s retirement as President and CEO of the Company effective December 31, 2009. WHEREAS, the Company desires to ensure a smooth transition of the operational business to the Company’s new President and CEO and wishes to retain the Executive as consultant for these purposes for a limited period of time; and WHEREAS, the Executive is willing to perform such consulting services to the Company as an independent contractor on the terms and conditions set forth below. NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which is mutually acknowledged, the Parties agree as follows: 1.Effective Date.The “Effective Date” shall mean January 1, 2010. 2.Contract Period. The term of this Agreement shall commence on the Effective Date and end on the first anniversary of the Effective Date unless earlier terminated as provided herein (such period to be called the “Term”) 3.Option for Extension.The Company shall have the option, but not the obligation, to extend the Term by a period of time determined by the Company, however up to another one-year-period (the “Extension Term”). Should the Company wish to exercise this option it shall inform the Consultant giving three months’ written notice prior to the end of the Term. The financial terms and other provisions contained herein shall apply mutatis mutandis to the Extension Term. Position and duties of the Consultant may be modified by the Company. 4.Terms of Service. (a)Position and Duties. (i)Consultant shall perform all such activities as are necessary or desirable to ensure a smooth handover of the operational business of the Company to its new President and CEO. All such activities shall be carried out by the Consultant as instructed by the Company or its shareholder, or, absent any firm instruction, after due and reasonable liaison with the relevant representatives of the Company or its shareholder. In particular, Consultant shall make introductions to key customers, business partners, suppliers, industry figures and other business or company data and persons as the Company deems necessary or appropriate. Further services, e.g. advising on future projects of the Company, shall be agreed between Company and Consultant from time to time. All above consulting activities to be referred to herein as “Consulting Services”. (ii)Consultant and Company shall mutually agree on the location for performing the Consulting Services. The Consultant may be required under reasonable business circumstances to travel in connection with his performance of the duties. (iii)The Consultant agrees that, during the Term, he shall devote his time, energies and talents as are necessary to perform his duties under this Agreement, and shall perform such duties conscientiously and faithfully subject to the lawful directions of the Company or its shareholder. (b)Fees, Expenses. (i) Retainer. Commencing on the Effective Date Consultant shall receive an annual retainer of $20,000 payable in monthly installment in arrears (the “Retainer”). (ii) Consulting Fee.In addition to the Retainer, for each full day of Consulting Services performed at the principal headquarters of the Company in Schaumburg, Illinois, or at any other location that requires Consultant to travel (e.g. production facilities or customer premises) the Company shall pay to the Consultant a fee of $1,500 (the “Consulting Fee”). Company and Consultant expect that the total Consulting Fee will add up to approximately $20,000 annually. The Consulting Fee shall be paid on a monthly basis. (iii)Expenses.During the Term, the Company shall promptly reimburse the Consultant for pre-agreed out-of-pocket business expenses to the extent that such expenses are reimbursable under the Company’s policies in effect as of the date of this Agreement and such policies shall not change as applied to Consultant during the Term, provided further that Consultant submits reasonable evidence and documentation suitable for being used for tax purposes. (iv)Invoicing. The Consultant shall render monthly invoices in line with applicable tax requirements. 5. (a)Independent Contractor Status.Company and Consultant each acknowledge and agree that Consultant shall serve as an independent contractor and not as an employee of the Company.Company and Consultant hereby covenant with one another to treat the engagement of Consultant as that of an independent contractor, and not an employee of Company, for all purposes. (b)No Right to Fringe Benefits.In connection with the Consulting Services (excluding the Separation Agreement), Consultant shall not be entitled to, and shall make no claim to, rights or fringe benefits afforded to Company’s employees, including health insurance, disability or unemployment insurance, workers’ compensation insurance, pension and retirement, profit-sharing, or any other policy or plan applicable to employees of the Company. (d)Responsibility for Taxes. The Consultant is responsible for paying all federal, state, and local income or business taxes, including estimated taxes, self-employment and any other taxes, fees, additions to tax, interest or penalties which may be assessed, imposed, or incurred as a result of the Retainer or the Consulting Fee paid by the Company pursuant to this Agreement. (e)Inability to Bind the Company. Consultant shall not have any right or authority to assume or create any obligation or responsibility, express or implied, on behalf of or in the name of Company or any of its respective affiliates or subsidiaries, or to bind the aforesaid in any manner, except as may be authorized in writing by a duly authorized officer or manager of Company, and shall not make any contrary representation to any third party. 6.Termination of the Agreement. (a)Termination by Company.The Agreement may be terminated by the Company during the Term only for Cause, for death or disability of the Consultant. Disability means disability within the meaning of the applicable disability plan, program or arrangement of the Company, as in effect from time to time. The Agreement may be terminated by the Company for Cause if (A) the Company provides Consultant with a Notice of Termination in accordance with Section 6(b) of this Agreement within 30 days after the initial occurrence or existence of an event or circumstance set forth in this Section 6(a), which notice shall specifically identify the event or circumstance that the Company believes constitutes Cause and (B)
